DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on November 17, 2020, amending claims 3-7 and cancelling claims 1 and 2.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 4, 2020 and on February 5, 2021 have been considered by the Examiner.


Claim Objections
Claims 3-7 are objected to because of the following informalities.  
In claim 3, there is no antecedent basis for “each machine type…of the construction machine”.  Also in claim 3, there is no antecedent basis for “each inspection type.”  
In claims 4, there is no antecedent basis for “each analysis result”.  Also in claim 4, there is no antecedent basis for “the additional inspection” and “the analysis result” within the phrase reciting “determine whether or not the additional inspection is required in accordance with the analysis result”.
Claim 5 depends from claim 4 and thereby includes all of the limitations of claim 4, and is therefore objected to under a similar rationale. 
In claim 6, there is no antecedent basis for “each machine type…of the construction machine”.  Also in claim 6, there is no antecedent basis for “each inspection type.”  Further in claim 6, there is no antecedent basis for “each analysis result”.  Moreover, there is no antecedent basis for “the additional inspection” and “the analysis result” within the phrase d the first processor to” (emphasis added) is considered grammatically incorrect.
Claim 7 depends from claim 6 and thereby includes all of the limitations of claim 6, and is therefore objected to under a similar rationale.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0185260 to Perez et al. (“Perez”) and also over U.S. Patent Application Publication No. 2013/0262497 to Case et al. (“Case”).

a camera (see e.g. paragraphs 0017 and 0047: Perez discloses that the system comprises a user device such as a tablet that is used to a guide a user through a process of inspecting the equipment, wherein the user device comprises one or more imaging devices such as a camera.);
a monitor (see e.g. paragraphs 0047 and 0059: Perez discloses that the user device includes or is coupled to one or more presentation devices, e.g. a display screen.);
a processor (see e.g. paragraphs 0047-0048: Perez discloses that the user device includes one or more processors.);
a storage device (see e.g. paragraphs 0047 and 0049: Perez discloses that the user device comprises a memory.); and
a communication interface (see e.g. paragraphs 0047 and 0055-0057: Perez discloses that the user device comprises communications interfaces.),
wherein the storage device is configured to store:
a guidance image to be displayed on the monitor in accordance with a photographing object for each equipment type determined by equipment identification information of the equipment (see e.g. paragraphs 0006, 0071 and 0075-0076:  Perez discloses that the user device prompts the user to capture one or more digital images of a portion – or of an assembly, subassembly, part or subpart of the portion – of the equipment being inspected, and discloses that the user device displays a visual tool that can comprise graphical data, e.g. a wireframe, superimposed upon or integrated with captured digital imagery to help 
the photographing object for each inspection type (see e.g. paragraphs 0021-0022 and 0067-0072: Perez discloses that the inspection of the equipment is broken down into sections, each associated with a portion of the equipment.  Perez suggests that such information is stored in the memory – see e.g. paragraphs 0049-0050.  Like noted above, Perez further discloses that the user device prompts the user to capture one or more digital images of a particular portion – or an assembly, subassembly, part or subpart of the portion – of the equipment being inspected – see e.g. paragraphs 0006, 0071 and 0075-0076.  Each of the portions of the equipment to be inspected is considered an “inspection type” like claimed, and comprises one or more photographing objects, i.e. portions, assemblies, subassemblies, parts or subparts of the equipment to be captured with the imaging device.);
operation information and vehicle body management information of the equipment received from a management server (see e.g. paragraphs 0006, 0021-0022 and 0067-0072: as noted above, Perez discloses that the inspection of the equipment is broken down into sections, each associated with a particular portion of the equipment. During the inspection, an image of the particular portion and
a program (see e.g. paragraphs 0049-0050: Perez discloses that the memory stores programs including an “inspection engine.”), and
wherein the processor executes the program to configure the processor to (see e.g. paragraphs 0048-0050 and 0052: Perez suggests that the stored programs are executed by the processor to perform the following tasks):
receive a designation of the equipment identification information (see e.g. paragraphs 0020-0021 and 0065: Perez discloses that type and identification of equipment to be inspected is determined, e.g. by a visual identification tag or user input of equipment identification information.);
determine the equipment type by the equipment identification information which has been received (see e.g. paragraphs 0020-0021 and 0065: as noted above, Perez discloses that type and identification of equipment to be inspected is determined, e.g. by a visual identification tag or user input.);
determine the inspection type of the equipment based on at least one of the operation information and the vehicle body management information held by the storage device (see e.g. paragraphs 0006, 0021-0022, 0067-0072 and 0085-0089: as noted above, Perez discloses that the inspection of the equipment is broken down into sections, each associated with a particular portion of the equipment, wherein during the inspection, an image of a particular portion of the equipment is displayed and used to receive user input indicating damage to the particular portion or subcomponents thereof, and once the user is finished inspecting/capturing the particular portion of the equipment, a next portion of the equipment to be inspected/captured is displayed to the user.  As further noted above, each of the portions of the equipment to be inspected is considered an “inspection type” like claimed, and the sequence of portions of the equipment to be inspected and the particular displays associated with each portion is considered “operation information and vehicle body management information” like claimed.  The user device thus determines the inspection type of the equipment, i.e. the next particular portion to be inspected/captured, based on the operation information and vehicle body management information.);
extract the photographing object in accordance with the inspection type from the storage device (see e.g. paragraphs 0006, 0071 and 0075-0076: like noted above, Perez discloses that the user device prompts the user to capture one or more digital images of a particular portion – or of an assembly, subassembly, part or subpart of the portion – of the equipment being inspected – see e.g. paragraphs 0006, 0071 and 0075-0076.  The user device thus necessarily extracts the photographing object, i.e. the portion, assembly, subassembly, part or subpart of the equipment to be captured with the imaging 
extract the guidance image stored in the storage device in association with the photographing object which has been extracted (see e.g. paragraphs 0006, 0071 and 0075-0076:  like noted above, Perez discloses that the user device prompts the user to capture one or more digital images of a portion – or of an assembly, subassembly, part or subpart of the portion – of the equipment being inspected, and discloses that the user device displays a visual tool that can comprise graphical data, e.g. a wireframe, superimposed upon or integrated with captured digital imagery to help the user capture the appropriate image.  The user device thus necessarily extracts the guidance image, i.e. the visual tool, stored in the storage device in association with the photographing object, i.e. with the portion, assembly, subassembly, part or subpart of the equipment to be captured with the imaging device, which has been extracted.);
display the guidance image which has been extracted on the monitor (see e.g. paragraphs 0075-0076:  like noted above, Perez discloses that the user device displays a guidance image, i.e. a visual tool, to help the user capture an appropriate image of the equipment portion, assembly, subassembly, part or subpart.); and
transmit, to the management server, image data of the photographing object of the equipment which has been acquired by the camera in a state where the guidance image is displayed on the monitor (see e.g. paragraphs 0024, 0043 and 0073: Perez discloses that the user device transmits the inspection data, including understandably the images captured using the visual tool, to a services server.), and
wherein the guidance image shows a composition of the photographing object photographed as the image data (see e.g. paragraphs 0075-0076:  like noted above, Perez discloses that the user device displays a guidance image, i.e. a visual tool, to help the user capture an appropriate image of the equipment portion, assembly, subassembly, part or subpart.  Perez teaches that the visual tool presents a desired wire framing or other characteristics of a desired image to help the user capture an appropriate image – see e.g. paragraph 0076 – and thus shows a composition of the photographic object photographed as image data.).
Perez thus teaches an inspection support system similar to that of claim 3.  Perez, however, does not explicitly disclose that the inspection support system is for a construction machine like in claim 3.  Nevertheless, that the inspection support system is “for a construction machine” appears to be an intended use of the inspection support system.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The above described structure taught by Perez is understandably capable of performing such inspections for a construction machine.
	Regardless, inspection support systems particularly for construction machines and that comprise a camera and a monitor and that acquire image data of a construction machine provided in an inspection report are known in the art.  Case, for example, teaches a method for collecting inspection data for a physical object, wherein the physical object can be a construction machine such as an excavator (see e.g. paragraph 0024).  The method employs a computing device that displays a form relating to the inspection of the particular physical object (see e.g. paragraph 0025, 0033, 0051 and 0053).  Case discloses that data input to the form can include digital images of the physical object, e.g. a construction machine, taken with a digital camera (see e.g. paragraph 0056 and FIG. 17).
.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0185260 to Perez et al. (“Perez”), over U.S. Patent Application Publication No. 2019/0156118 to Saida et al. (“Saida”), and also over U.S. Patent Application Publication No. 2013/0262497 to Case et al. (“Case”).
Regarding claim 4, Perez describes a system adapted to provide an intelligent user interface enabling inspection and damage assessment of equipment by relatively unskilled personnel (see e.g. paragraph 0003).  Like claimed, Perez particularly discloses that the system comprises a management server that creates an inspection report of equipment using image data photographed by a portable terminal that includes a camera and a monitor while displaying a guidance image showing a composition of a photographing object on the monitor (see e.g. paragraphs 0003-0006: Perez describes a services server that receives, from a handheld device, identified portions of equipment that should be repaired or replaced, including photographs of the damaged portions.  Perez discloses that the server generates one or more reports using the received information – see e.g. paragraphs 0004 and 0039.  Perez further discloses that the handheld device includes a camera and a monitor and displays a visual tool that can comprise graphical data such as a wireframe superimposed upon or integrated with captured digital imagery to help the user capture an appropriate image of each identified portion – see e.g. paragraphs 0017, 0019, 0047 and 0076.  Accordingly, the visual tool/wireframe can 
a processor (see e.g. paragraphs 0028-0030: Perez discloses that the server includes one or more processors.);
a storage device (see e.g. paragraphs 0029 and 0031: Perez discloses that the server comprises a memory.); and
a communication interface (see e.g. paragraphs 0029 and 0040: Perez discloses that the server comprises communication interfaces.);
wherein the storage device is configured to store a program and data (see e.g. paragraphs 0031-0032: Perez discloses that the memory of the server stores programs and data.);
wherein the processor executes the program to configure the processor to (see e.g. paragraphs 0030-0039: Perez suggests that the processor executes the programs stored in memory to perform the following tasks.):
analyze the image data transmitted from the portable terminal (see e.g. paragraphs 0035-0038 and 0077-0080: Perez discloses that the server receives image data from the user device and determines whether a required image was captured and/or if the captured images have appropriate time and/or location stamps.); and
determine whether or not an additional inspection is required in accordance with the analysis result (see e.g. paragraphs 0035 and 0079: Perez discloses that, if a desired image was not captured, the user is prompted to capture the image.  The server thus determines whether an additional inspection is required, i.e. to capture the desired 
Perez thus teaches a management server similar to that of claim 4.  Perez, however, does not explicitly disclose that the inspection report is for a construction machine like in claim 4.  Moreover, Perez does not explicitly disclose that the server stores an additional inspection type for each analysis result, whereby when the server determines that the additional inspection is required, the server specifies an inspection type stored in association with the analysis result, specifies a guidance image required for the inspection type which has been specified, and notifies the portable terminal of the guidance image, as is further required by claim 4.
	Similar to Perez, Saida describes a system for inspecting equipment in which a portable user device is employed to capture images of the equipment (see e.g. paragraphs 0007 and 0042-0043).  Regarding the claimed invention, Saida further teaches determining whether or not an additional inspection (i.e. an inspection of a different item of the equipment) is required in accordance with an analysis result (e.g. if an abnormal condition of an item is detected), whereby when the additional inspection is required, an inspection type (i.e. additional information indicating the different item to inspect) stored in association with the analysis result is specified and the user device is notified thereof (see e.g. paragraphs 0167-0169 and 0171-0172).
It would have been obvious to one of ordinary skill in the art, having the teachings of Perez and Saida before him prior to the effective filing date of the claimed invention, to modify the server taught by Perez so as to store an additional inspection type (i.e. an additional item of the equipment to inspect) for each analysis result, whereby when the server determines that the additional inspection is required in accordance with the analysis result, the server specifies an inspection type stored in association with the analysis result and notifies the user device (i.e. the portable terminal) of the additional inspection type, like taught by Saida.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the construction machine like required by claim 4.  Nevertheless, that the inspection report is for a construction machine appears to be an intended use of the management server.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The above-described structure taught by Perez and Saida is understandably capable of performing such inspections for a construction machine.
	Regardless, inspection support systems particularly for construction machines and that comprise a camera and a monitor and that acquire image data of a construction machine provided in an inspection report are known in the art.  Case, for example, teaches a method for collecting inspection data for a physical object, wherein the physical object can be a construction machine such as an excavator (see e.g. paragraph 0024).  The method employs a computing device that displays a form relating to the inspection of the particular physical object (see e.g. paragraph 0025, 0033, 0051 and 0053).  Case discloses that data input to the form can include digital images of the physical object, e.g. a construction machine, taken with a digital camera (see e.g. paragraph 0056 and FIG. 17).

	Regarding claim 6, Perez describes a system adapted to provide an intelligent user interface enabling inspection and damage assessment of equipment by relatively unskilled personnel (see e.g. paragraph 0003).  Like claimed, Perez particularly discloses that the system comprises a portable terminal (i.e. a user device such as a tablet) equipped with a camera and a monitor (see e.g. paragraphs 0004, 0017-0020 and 0046-0047), and a management server (i.e. services server) that creates inspection reports of equipment using images acquired by the portable terminal (see e.g. paragraphs 0004, 0006, 0026 and 0039),
wherein the portable terminal includes a first processor, a first storage device, and a communication interface (see e.g. paragraphs 0047-0049 and 0055-0057: Perez discloses that the portable terminal, i.e. user device, includes one or more processors, memory, and communications interfaces.),
the first storage device is configured to store:
a guidance image to be displayed on the monitor in accordance with a photographing object for each equipment type determined by equipment identification information of the equipment (see e.g. paragraphs 0006, 0071 and 0075-0076:  Perez discloses that the user device prompts the user to capture one or more digital images of a portion – or of an assembly, subassembly, part or subpart of the portion – of the equipment being inspected, and discloses that the user device displays a visual tool that can comprise graphical data, e.g. a 
the photographing object for each inspection type (see e.g. paragraphs 0021-0022 and 0067-0072: Perez discloses that the inspection of the equipment is broken down into sections, each associated with a portion of the equipment.  Perez suggests that such information is stored in the memory – see e.g. paragraphs 0049-0050.  Like noted above, Perez further discloses that the user device prompts the user to capture one or more digital images of a particular portion – or an assembly, subassembly, part or subpart of the portion – of the equipment being inspected – see e.g. paragraphs 0006, 0071 and 0075-0076.  Each of the portions of the equipment to be inspected is considered an “inspection type” like claimed, and comprises one or more photographing objects, i.e. portions, assemblies, subassemblies, parts or subparts of the equipment to be captured with the imaging device.);
operation information and vehicle body management information of the equipment received from the management server (see e.g. paragraphs 0006, 0021-0022 and 0067-0072: as noted above, Perez discloses that the inspection of the equipment is broken down into sections, each associated with a particular and
a program (see e.g. paragraphs 0049-0050: Perez discloses that the memory stores programs including an “inspection engine.”), and
the first processor executes the program to configure the processor to (see e.g. paragraphs 0048-0050 and 0052: Perez suggests that the stored programs are executed by the processor to perform the following tasks):
receive a designation of the equipment identification information (see e.g. paragraphs 0020-0021 and 0065: Perez discloses that type and identification of equipment to be inspected is determined, e.g. by a visual identification tag or user input of equipment identification information.);
determine the equipment type by the equipment identification information which has been received (see e.g. paragraphs 0020-0021 and 0065: as noted above, Perez discloses that type and identification of equipment to be inspected is determined, e.g. by a visual identification tag or user input.);
determine the inspection type of the equipment based on at least one of the operation information and the vehicle body management information held by the first storage device (see e.g. paragraphs 0006, 0021-0022, 0067-0072 and 0085-0089: as noted above, Perez discloses that the inspection of the equipment is broken down into sections, each associated with a particular portion of the equipment, wherein during the inspection, an image of a particular portion of the equipment is displayed and used to receive user input indicating damage to the particular portion or subcomponents thereof, and once the user is finished inspecting/capturing the particular portion of the equipment, a next portion of the equipment to be inspected/captured is displayed to the user.  As further noted above, each of the portions of the equipment to be inspected is considered an “inspection type” like claimed, and the sequence of portions of the equipment to be inspected and the particular displays associated with each portion is considered “operation information and vehicle body management information” like claimed.  The user device thus determines the inspection type of the equipment, i.e. the next particular portion to be inspected/captured, based on the operation information and vehicle body management information.);
extract the photographing object in accordance with the inspection type from the first storage device (see e.g. paragraphs 0006, 0071 and 0075-0076: like noted above, Perez discloses that the user device prompts the user to capture one or more digital images of a particular portion – or of an assembly, subassembly, part or subpart of the portion – of the equipment being inspected – see e.g. paragraphs 0006, 0071 and 0075-0076.  The user device thus necessarily extracts the photographing object, i.e. the portion, assembly, subassembly, part or subpart of the equipment to be captured with the imaging 
extract the guidance image stored in the first storage device in association with the photographing object which has been extracted (see e.g. paragraphs 0006, 0071 and 0075-0076:  like noted above, Perez discloses that the user device prompts the user to capture one or more digital images of a portion – or of an assembly, subassembly, part or subpart of the portion – of the equipment being inspected, and discloses that the user device displays a visual tool that can comprise graphical data, e.g. a wireframe, superimposed upon or integrated with captured digital imagery to help the user capture the appropriate image.  The user device thus necessarily extracts the guidance image, i.e. the visual tool, stored in the storage device in association with the photographing object, i.e. with the portion, assembly, subassembly, part or subpart of the equipment to be captured with the imaging device, which has been extracted.);
display the guidance image which has been extracted on the monitor (see e.g. paragraphs 0075-0076:  like noted above, Perez discloses that the user device displays a guidance image, i.e. a visual tool, to help the user capture an appropriate image of the equipment portion, assembly, subassembly, part or subpart.); and
transmit, to the management server, image data of the photographing object of the equipment which has been acquired by the camera in a state where the guidance image is displayed on the monitor (see e.g. paragraphs 0024, 0043 and 0073: Perez discloses that the user device transmits the inspection data, including understandably the images captured using the visual tool, to the services server.),
the guidance image shows a composition of the photographing object photographed as the image data (see e.g. paragraphs 0075-0076:  like noted above, Perez discloses that the user device displays a guidance image, i.e. a visual tool, to help the user capture an appropriate image of the equipment portion, assembly, subassembly, part or subpart.  Perez teaches that the visual tool presents a desired wire framing or other characteristics of a desired image to help the user capture an appropriate image – see e.g. paragraph 0076 – and thus shows a composition of the photographic object photographed as image data.),
the management server includes a second processor, a second storage device, and a communication interface (see e.g. paragraphs 0028-0031 and 0040: Perez discloses that the services server includes one or more processors, a memory and communication interfaces.),
the second storage device is configured to store another program and data (see e.g. paragraphs 0031-0032: Perez discloses that the memory of the server stores programs and data.);
the second processor executes the another program to configure the second processor to (see e.g. paragraphs 0030-0039: Perez suggests that the server processor executes the programs stored in memory to perform the following tasks.):
analyze the image data transmitted from the portable terminal (see e.g. paragraphs 0035-0038 and 0077-0080: Perez discloses that the server receives image data from the user device and determines whether a required image was captured and/or if the captured images have appropriate time and/or location stamps.); and
determine whether or not an additional inspection is required in accordance with the analysis result (see e.g. paragraphs 0035 and 0079: Perez 
Perez thus teaches an inspection report creation system similar to that of claim 6.  Perez, however, does not explicitly disclose that the inspection report is for a construction machine like in claim 6.  Moreover, Perez does not explicitly disclose that the server stores an additional inspection type for each analysis result, whereby when the server determines that the additional inspection is required, the server specifies an inspection type stored in association with the analysis result, and notifies the portable terminal of the inspection type, as is further required by claim 6.
	Similar to Perez, Saida describes a system for inspecting equipment in which a portable user device is employed to capture images of the equipment (see e.g. paragraphs 0007 and 0042-0043).  Regarding the claimed invention, Saida further teaches determining whether or not an additional inspection (i.e. an inspection of a different item of the equipment) is required in accordance with an analysis result (e.g. if an abnormal condition of an item is detected), whereby when the additional inspection is required, an inspection type (i.e. additional information indicating the different item to inspect) stored in association with the analysis result is specified and the user device is notified thereof (see e.g. paragraphs 0167-0169 and 0171-0172).
It would have been obvious to one of ordinary skill in the art, having the teachings of Perez and Saida before him prior to the effective filing date of the claimed invention, to modify the server taught by Perez so as to store an additional inspection type (i.e. an additional item of the equipment to inspect) for each analysis result, whereby when the server determines that the additional inspection is required in accordance with the analysis result, the server specifies an inspection type stored in association with the analysis result and notifies the user device (i.e. the construction machine like required by claim 6.  Nevertheless, that the inspection report is for a construction machine appears to be an intended use of the management server.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The above-described structure taught by Perez and Saida is understandably capable of performing such inspections for a construction machine.
	Regardless, inspection support systems particularly for construction machines and that comprise a camera and a monitor and that acquire image data of a construction machine provided in an inspection report are known in the art.  Case, for example, teaches a method for collecting inspection data for a physical object, wherein the physical object can be a construction machine such as an excavator (see e.g. paragraph 0024).  The method employs a computing device that displays a form relating to the inspection of the particular physical object (see e.g. paragraph 0025, 0033, 0051 and 0053).  Case discloses that data input to the form can include digital images of the physical object, e.g. a construction machine, taken with a digital camera (see e.g. paragraph 0056 and FIG. 17).
It would have been obvious to one of ordinary skill in the art, having the teachings of Perez, Saida and Case before him prior to the effective filing date of the claimed invention, to modify the system taught by Perez and Saida so as to apply to construction machines like taught by Case.  It would have been advantageous to one of ordinary skill to utilize such a .

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Perez, Saida and Case, which is described above, and also over U.S. Patent Application Publication No. 2014/0313334 to Slotky (“Slotky”).
As described above, Perez, Saida and Case teach a management server like in claims 4 and 6 for creating an inspection report for a construction machine using image data transmitted from a portable terminal.  Perez, Saida and Case, however, do not explicitly disclose that the storage device of the management server stores an inspection report of a past of the construction machine, wherein the processor of the server is configured to create the inspection report using newest image data transmitted from the portable terminal and image data of a same photographing object in the inspection report of the past stored in the storage device, as is required by claims 5 and 7.
Slotky nevertheless teaches storing, e.g. at a server, past inspection reports for an object (e.g. a vehicle), and creating an inspection report using newest image data of the object transmitted from a portable terminal and past image data of the same object (see e.g. paragraphs 0018-0029, 0042, 0049, 0051, 0054-0057 and 0087).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Perez, Saida, Case and Slotky before him prior to the effective filing date of the claimed invention, to modify the server taught by Perez, Saida and Case so as to store (i.e. in the storage) an inspection report of a past of the object (i.e. the construction machine), and create (i.e. via the processor) the inspection report using newest image data transmitted from the portable terminal and image data of a same photographing object in the inspection report of the .


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 3-7 and cancellation of claims 1 and 2.  In light of these amendments, claims 3-7 are no longer interpreted to invoke 35 U.S.C. §112(f).
	Regarding claims 3 and 6, the Applicant argues that Perez and Case do not disclose or suggest the limitation reciting, “determine the inspection type of the construction machine based on at least one of the operation information and the vehicle body management information held by the storage device.”
	The Examiner, however, respectfully disagrees.  Like noted above, Perez describes a system comprising a user device such as a tablet that is used to a guide a user through a process of inspecting the equipment (see e.g. paragraph 0017).  Perez discloses that the inspection of the equipment is broken down into sections, each associated with a portion of the equipment (see e.g. paragraphs 0021-0022 and 0067-0072).  The inspection associated with each of the portions of the equipment can be considered “an inspection type” like claimed, given its broadest, most reasonable interpretation.  During the inspection, an image of the particular portion of the equipment is displayed and used to receive user input indicating damage to the particular portion or subcomponents thereof (see e.g. paragraphs 0006, 0021-0022, 0067-0072 and 0085-0089).  Once the user is finished inspecting/capturing the particular portion of the equipment, a next portion of the equipment to be inspected/captured is displayed to the user in 
Further regarding claims 3 and 6, the Applicant argues that Perez and Case do not disclose or suggest the limitation reciting, “the guidance image shows a composition of the photographing object photographed as the image data.”
The Examiner, however, respectfully disagrees.  Like noted above, Perez discloses that the user device displays a guidance image, i.e. a visual tool, to help the user capture an appropriate image of the equipment portion, assembly, subassembly, part or subpart (see e.g. paragraphs 0075-0076).  Perez teaches that the visual tool presents a desired wire framing or other characteristics of a desired image to help the user capture an appropriate image; for example, the visual tool can comprise an augmented reality tool in which graphical data (e.g. a wireframe image) is superimposed upon or integrated with captured digital imagery (see e.g. paragraph 0076).  The guidance image (i.e. visual tool) thus shows a composition of the photographic object (i.e. captured digital imagery and wireframe) photographed as image data.
The Applicant’s arguments concerning claim 4 and further arguments concerning claim 6 have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patents to Endras et al. and Taliwal et al. cited therein teach displaying a guidance image that shows a composition of a photographing object photographed as image data.  The U.S. Patent to Brandmaier et al. cited therein teaches analyzing image data transmitted from a portable terminal to determine whether or not the portable terminal should capture additional image data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
2/27/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173